445 F.2d 302
William Alexander TITTLE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 71-1217 Summary Calendar.**Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 14, 1971.

William A. Tittle, pro se.
John W. Stokes, Jr., U.S. Atty., Richard H. Still, Jr., E. Ray Taylor, Jr., Asst. U.S. Attys., Atlanta, Ga., for appellee.
Appeal from the United States District Court for the Northern District of Georgia; Sidney O Smith, Jr., Chief Judge.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges:
PER CURIAM:

Affirmed,1 See Local Rule 21.2


1
 Appellant urges that a four year sentence imposed upon him October 27, 1967, by the District Court for the Northern District of Georgia for interstate transportation of a stolen motor vehicle should have run concurrently with two earlier sentences imposed on September 14, 1962, by the United States District Court for the District of New Mexico (three years for interstate transportation of a stolen motor vehicle) and on October 3, 1962, by the United States District Court for the Middle District of Alabama (four years to run consecutively with the New Mexico sentence for interstate transportation of falsely made and forged securities).  The contention arises because appellant, although arrested under a mandatory release violator's warrant, was required to serve the full four year Northern District of Georgia sentence before being credited with the time served against the 800 additional days imposed for violation of the terms of his mandatory release.  We find no merit in appellant's contention


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966